DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt of Applicant’s Amendment filed February 23, 2022 is acknowledged.

Response to Amendment
Claims 1, 2, 11, and 19 have been amended.  Claims 1-19 are pending and are provided to be examined upon their merits.

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nevertheless, a response is provided below in bold where appropriate.

Applicant argues 35 USC 112 Rejection pg. 7 of Remarks:

Claim 11 has been amended to replace ‘API’ with ‘application programming interface (API)’ to overcome the rejection under 35 U.S.C. § 112.

Claim 19 has been amended in a similar manner to Claim 1.

Withdrawn based on the claim amendment.

Applicant argues 35 USC §101 Rejection, starting pg. 7 of Remarks:

Rejections under 35 U.S.C. § 101



The USPTO relies on the two-step Alice/Mayo test for determining patent eligibility of a claim: the Examiner must (1) determine whether the claim being examined is directed to an abstract idea, law of nature, or natural phenomena (the “judicial exceptions”) and, if so, (2) determine whether the claim embodies an inventive concept that amounts to significantly more than the judicial exception, thereby amounting to patent eligible subject matter.

With respect to the first step, the Examiner asserts that the claims are directed to methods of organizing human activity, specifically fundamental economic activities, and mental processes that can be performed in the human mind or by a human being using pen and paper. Applicant strongly disputes this assertion. As discussed below, the claims in the present application explicitly require a specific computer-implementation and are not mental processes. Furthermore, the claims do not recite a fundamental economic principle or practice. While, the application relates to digital wallets, the claimed solution is a technology process, not a business process. For instance, Claim 1 covers a method of controlling display of a graphical representation of a physical user token in a digital wallet application of an electronic device. Such concepts are inextricably tied to computer technology and distinct from the types of concepts (e.g., financial hedging) found by courts to be abstract. The claimed solution is necessarily rooted in computer technology in order to overcome problems specifically arising in computer systems.

The Examiner, based on further consideration, removes the argument that the claims are abstract as a mental process.  However the claims remain abstract under Certain Methods of Organizing Human Activity.

In any event, under the second step, the Examiner must determine whether the claim embodies an inventive concept that amounts to significantly more than the judicial exception, thereby amounting to patent eligible subject matter. The USPTO Guidance for Determining Subject Matter Eligibility provides a list of examples of abstract ideas and other judicial exceptions that have been integrated into a practical application, including elements reflecting an improvement in the functioning of a computer, or an improvement to other technology or technical field. As discussed below, the claims in the present application clearly involve an improvement to technology or a technical field. Therefore, even if the claims are deemed to be abstract (which they are not), they would be found to be patent eligible under part two of the Alice/Mayo test.

The present application relates to controlling the display of a graphical representation of a physical user token, e.g., a debit card or credit card, in a digital wallet application of an electronic device, e.g., a smartphone. In particular, there is a central processing system that receives data from the electronic device 

In more detail, and as explained in the present application, graphics used to represent/display physical tokens, e.g., payment cards, in a digital wallet are generally supplied from a graphic asset vault provided by a token server, e.g., a PSP. Furthermore, the server networks and databases of the PSP’s system are generally not configured to be able to implement an update to each card or to individually personalize specific graphics within a digital wallet. In a conventional system, the system must interact with both physical payment schemes and digital wallets as well as other payment card systems. In this sense, the system is an old, legacy system. To alter the internal functions of the system to accommodate individual alteration of graphics in the graphic asset vault would require an overhaul of current operating practices and systems, which may cause problems with the speed of operation of the system and may cause other problems for users.

The present invention has been devised under certain technical constraints. In particular, as a matter of practical reality, in many cases it is not possible or at least not desirable to simply customize a payment card’s graphical representation in a digital wallet at the user’s end. Firstly, this would involve redesign of a legacy digital wallet application, which is undesirable in the present context. Secondly, a PSP may be reluctant to permit a third-party (at a user end) to customize their products, e.g., payment cards, in a way in which the PSP has no control over, as this may lead to representations that are unfavorable or unacceptable to the PSP, e.g., they do not accurately reflect the company’s logos, trademarks, etc., or portray the company in a negative manner.

The invention as claimed in Claim 1 recites the use of a central processing system to link together data indicating a user-defined image — that a user wishes to use as a graphical representation of a physical token in a digital wallet — with data indicating an identifier of the physical token. The central processing system then sends an update instruction to a token server so that a graphical asset vault of the token server that determines how the physical token is displayed in the digital wallet application of the electronic device is updated. In particular, the central processing system makes use of the fact that such graphical asset vaults are accessible via an API that accepts information relating to physical tokens such as payment cards. As the central processing system is 

The present invention is therefore advantageous in that users can associate selected images with a physical token to personalize a digital payment wallet and also to optimize colors and designs of graphical representations to make the most of limited screen size of typical electronic wallet devices. Furthermore, this is achieved without modifying legacy systems of token-issuing entities while allowing token-issuing entities to retain oversight of graphics being used to represent their physical tokens. The specific flow of data between the separate entities (i.e., the electronic device, the central processing system, and the token server) as recited in the claim is crucial to achieving the benefits of the invention.

From above, Applicant seems to be arguing a particular system architecture is the improvement.  However, this does not appear to be solving a technical problem but improving a problem related to “…Controlling Display Of A Representation Of A Physical Token In A Digital Wallet” (title), where the physical token could be a credit card.  

From 2106.05(f) (1) regarding solving a technical problem…
“In contrast, other cases have found that additional elements are more than "apply it" or are not "mere instructions" when the claim recites a technological solution to a technological problem. In DDR Holdings, the court found that the additional elements did amount to more than merely instructing that the abstract idea should be applied on the Internet. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1259, 113 USPQ2d 1097, 1107 (Fed. Cir. 2014). The claims at issue specified how interactions with the Internet were manipulated to yield a desired result—a result that overrode the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink. 773 F.3d at 1258; 113 USPQ2d at 1106. In BASCOM, the court determined that the claimed combination of limitations did not simply recite an instruction to apply the abstract idea of filtering content on the Internet. BASCOM Global Internet Servs. v. AT&T Mobility, LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1243 (Fed. Cir. 2016). Instead, the claim recited a "technology based solution" of filtering content on the Internet that overcome the disadvantages of prior art filtering systems. 827 F.3d at 1350-51, 119 USPQ2d at 1243. Finally, in Thales Visionix, the particular configuration of inertial sensors and the particular method of using the raw data from the sensors was more than simply applying a law of nature. Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017). The court found that the claims provided a system and method that "eliminate[d] many ‘complications’ inherent in previous solutions for determining position and orientation of an object on a moving platform." In other words, the claim recited a technological solution to a technological problem. Id.”

From the Application:

A problem of a small portion of digital card display and difficult to differentiate the cards...
“This is a particularly important consideration as there is typically limited screen space on the electronic device, such as a smartphone, which is running the digital wallet application due to the small size of the device screen. This limited screen space means that display all of the multitude of different cards which the user may have in the digital wallet is difficult and necessarily involves overlapping of images and obscuring of others (as seen in Figure 1). As only small portion of the digital representation of the card may be visible this can cause problems. More specifically, an inability to differentiate between two or more payment cards in the digital wallet may cause unwanted delays and/or mistakes regarding which particular payment card is used.” (pg. 2, lines 18-26)

This problem is solved by a system to control the display:
“An example system 100 according to an embodiment of the invention is illustrated in Figure 2. The system 100 is configured to control the display of representations of payment cards in a digital wallet application of an electronic device 102, thereby providing improved graphics for payment card representations in the digital wallet.” (pg. 7, lines 12-15)

A problem of legacy provider systems configured to update graphics within a digital wallet…
“Moreover, the server networks and databases of the payment service provider's system are not configured to be able to implement an update to each card or to individually personalise specific graphics within a digital wallet The system presently being used is a system that must interact with both physical payment schemes and digital wallets as well as other payment card systems, and so is an old, legacy system. To alter the internal functions of the system to accommodate individual alteration of graphics in the graphic asset vault would require an overhaul of current operating practices and systems. This may cause problems with the speed of operation of the system and may cause problems for users.” (pp. 2, lines 27-32 to pg. 3, lines 1-2)

The problem is solved by a central processing system…
“It will be appreciated that the provision of a consumer application 128 and a central processing system 110 as described herein for updating images allows the typically closed, legacy systems to have a solution retrofitted to them in order to allow new images to be specified. The central processing system 110 and consumer application 128 dovetail with the electronic device 102 and PSP 106 respectively to enable user preferences to be updated in a straightforward manner without compromising the integrity of the digital wallet or the PSP. .As current implementation of images in digital wallets relies on BIN number, which is common to many different payment cards, the use of a payment card-specific identifier permits complete customisation of a payment card within a digital wallet without overhauling the communication between digital wallets and PSPs.

The  digital card display problems appear to be solved by adding a computer.  This is not improving the computer itself or computer architecture itself (i.e. technology improvement).  The problems themselves are display of cards in a wallet, and legacy systems are not configured to implement and update each card or individually personalise specific graphics, as this “may cause” problems of speed.  

Therefore, adding a computer to improve differentiation of cards and deal with a possible problem legacy systems may have with handling the graphics involved, is not improving technology itself.  It seems like more computers are being used to improve a wallet display problem.

Claim 1 therefore recites a technological improvement that is patent eligible under the Alice/Mayo test.

Claims 2-18 depend on Claim 1 and are patent eligible for at least the reasons noted above.

Independent Claim 19 is a system claim for a system for controlling display of a graphical representation of a physical user token in a digital wallet application of an electronic device. Claim 19 is also patent eligible for similar reasons.

The claims and specification appear to facilitate access to digital/virtual payment cards in an electronic wallet by an improvement to graphical representation of the virtual cards or tokens.  Doing this by linking an identifier to an image and updating graphical asset data associated with a physical user token, as in Claim 1.  However these are abstract steps and even if they were not, are at a high level of generality.  Adding a computer is not improving computer technology itself.  Based on the above response, the rejection is respectfully modified but maintained for the claim amendments.
    
Applicant argues 35 USC §103 Rejection, starting pg. 10 of Remarks:

Applicant’s amendment has required further prior art, rendering Applicant’s arguments moot.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-19 are directed to a method or system, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 19.  Claim 1 recites the limitations of:
A method for controlling display of a graphical representation of a physical user token in a digital wallet application of an electronic device, where the graphical representation is specified by a token server of a token-issuing entity, the method comprising:
receiving, at a central processing system, user-specified data from the electronic device, the user-specified data comprising a unique token identifier that represents the physical user token and an image identifier representing a user-determined image associated with the physical token, the user-specified data including user preference data indicative of user preferences for the graphical representation of the physical user token in the digital wallet application, and the image identifier being obtained based on the user preference data;
linking, at the central processing system, the unique token identifier with the image identifier;
sending an update instruction from the central processing system to the token server, to update graphical asset data associated with the physical user token stored at the token server, the instruction including the image identifier and the unique token identifier,
updating the graphical asset data associated with the physical user token stored at the token server, with the received image identifier and unique token identifier;
transmitting from the token server, asset information relating to the graphical representation to the electronic device, the asset information being generated using the image identifier and the unique token identifier; and
using the received asset information to display the graphical representation in the digital wallet application of the electronic device. 

These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice (e.g. using the asset information to display the graphical representation in the digital wallet application).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  See also MPEP 2106.04(a)(2) II, A vi and example of fundamental economic practice (marking affixed to a mail object). Step 2A-Prong 1: YES. The claims are abstract)
In as much as the steps can be performed in the mind of a person or with pen and paper, the claims are also abstract under Mental Processes.  It has been shown that performing a mental process in a computer environment can fall under Mental Processes grouping of abstract ideas (see MPEP 2106.04(a)(2) III C).  Linking a token identifier to an image identifier and updating graphical asset data with received image identifier and the token identifier are abstract elements that are performed with generic computers.
This judicial exception is not integrated into a practical application. In particular, the claims only recite: electronic device, token server, central processing system (Claim 1);  electronic device, token server, central processing server, receiver, controller, transmitter (Claim 19). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  See pg. 10, lines 27-30 to pg. 11, lines 1-5 where the computer systems appear to be generic servers.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 19 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
ep 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-18 further define the abstract idea that is present in their independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-18 are directed to an abstract idea.  Thus, the claims 1-19 are not patent-eligible.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 U.S.C. §112(a) or §112 1st paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/089802 to Clarke et al. in view of Pub. No. US 2014/0040125 to Kunz et al. and in further view of Pub. No. US 2016/0253651 to Park et al. 
Regarding claim 1 and 19
(claim 1)  A method for controlling display of a graphical representation of a physical user token in a digital wallet application of an electronic device, where the graphical representation is specified by a token server of a token-issuing entity, the method comprising:

receiving, at a central processing system, user-specified data from the electronic device, the user-specified data comprising a unique token identifier that represents the physical user token and an image identifier representing a user-determined image associated with the physical token, the user-specified data including user preference data indicative of user preferences for the graphical representation of the physical user token in the digital wallet application, and the image identifier being obtained based on the user preference data;

Clarke et al. teaches:
Fig. 2 and receiving at processing system (ref. 30), user specified data (ref. 68) from electronic device (ref. 34)…



    PNG
    media_image1.png
    300
    326
    media_image1.png
    Greyscale


Where the user token (ref. 68) is physical (image captured)…
“Figure 3 outlines the process 80 undertaken by the central processing system 36 and the user device 34 to identify the unknown token's type and its subsequently associated user-specific data. Referring to both Figures 2 and 3, token image data is obtained 82 via data capture at the user device 34. Using obtained 82 image data as opposed to manually entered data maximises efficiency of the system while reducing the potential for human error. In the method of Figure 3, image data of the user token 68 is captured by the user device 34 and is subsequently communicated 84 to the central processing system 36 via the communications network 32. The central processing system 36 receives the token image data at its communications server 38, and processes 86 the token image data received from the user device 34 at its controller 40. The processing results in a token type being determined 88, and this token type is then used to quickly extract the user-specific data from the token image data, and therefore from the token. Finally, the obtained token type and user-specific data are confirmed 90 at the user device 34 and a new database entry is created for the obtained information in the central processing system's database 42.” (pg. 12, lines 7-21)

Example of Fig. 1 and image associated with physical token and account identifier (unique token identifier)…


    PNG
    media_image2.png
    406
    546
    media_image2.png
    Greyscale


Another example of a loyalty token and loyalty cards for use in a digital wallet…
“However, of the other types of systems for which user tokens are necessary, there are a large variety of different formats used because they relate to independent systems that were never designed to work together. An example of this is a loyalty program user token and system described above. This type of user token has what is termed an 'uncommon format' namely one in which each different type of user token presents data in a manner which is different for each different type of system, making it very difficult for a single system to read all of the different types of user tokens. In these system a single user may have to carry a large number of loyalty cards with them at all times. This inconvenience has led to the development of software applications that allow a user to view their loyalty cards and points balances in a digital wallet system, for example on a smartphone. These applications therefore reduce the number of cards it is necessary for a user to carry at any one time to those that are supported by the digital wallet. Thus, loyalty cards can be replaced with a computing device, such as a smartphone or tablet as an aggregator of these user tokens.” (pg. 3, lines 12-26)

Where loyalty token has a unique identifier and loyalty token issuing system…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system. The key advantage of 

See Wallet below.

linking, at the central processing system, the unique token identifier with the image identifier;

User token (image from ref. 68) and data relating to the user (loyalty or rewards) is associated (linking) at the central processing system (36)…
“Together, the central processing system 36 and the user device 34 are capable of quickly and accurately identifying an unknown token 68 (namely a token having an uncommon format) belonging to a user, the user token 68 being in one embodiment associated with a loyalty or rewards scheme for example. Furthermore, the central processing system 36 and user device 34 are capable of accessing relevant information relating to a user associated with the user token 68, possibly in the form of a unique identifier, for example. This process is achieved by data capture at the user device 34, which is communicated via the communications network 32 to the central processing system 36, where the data relating to the user token 68 is processed and the token type and user-specific data associated with the user token 68 are identified.” (pg. 11, lines 30-33 to pg. 12, lines 1-6)

Another example of matching (linking) known (e.g. payment card) with unknown (e.g. loyalty card)…
“To identify 188 a match for the unknown user token 68 the feature matcher 182 utilises a matching algorithm to match the features of the unknown user token 68 to known user token entries including their associated features in the image database 156 or library. The matching algorithm used may operate according to a nearest neighbour search optimization, or a 'Fast Library for Approximate Nearest Neighbours' matcher, both of which will be known to the skilled person. The advantage of such a system is gained because there is minimal reliance on the orientation and relative size of the features. This means that the user token 68 may be oriented differently or that the image may be captured at an angle to the token so that there is a perspective change, yet the features can still be recognised and matched. Even in the case that the user takes a partial image of the token enough features may still be present to achieve a minimum match count. This provides a notable advantage of the current system over known recognition systems such as Haar cascading classifiers that are much less efficient if the features being captured are not in the correct orientation.” (pg. 18, lines 12-25)



Fig. 6a, ref. 150 and token module and cache (storage)…


    PNG
    media_image3.png
    230
    343
    media_image3.png
    Greyscale



Processor communicates (sends) to token module…
“Following the pre-processing 314 of the new user token representation, the processor 149 communicates the pre-processed representation to the token recognition module 150 which matches newly detected features to establish 316 the orientation of the user token 68 only…” 

Receive information pertaining to a transaction to use the record to retrieve loyalty token details (therefore receive an update instruction), and update payment token (graphical asset data) associated with physical user token and unique identifier from the loyalty token, and store in a data record…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system. . (pg. 7, lines 33-35 to pg. 8, lines 1-9)

See Token Server and Instruction below.

updating the graphical asset data associated with the physical user token stored at the token server, with the received image identifier and unique token identifier;

Updating with user account (graphical asset data) associate with the payment token (physical user token) with loyalty token…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system. (pg. 7, lines 33-35 to pg. 8, lines 1-9)

Another example of reconstitute image (update image)…
“The adapted token recognition process 310 of Figure 1 1 is as follows. Having received 312 the new image data string, the processor 149 of the controller reconstitutes the image to form a representation of the user token 68 as before and subsequently pre- processes 314 it. This pre-processing 314 may be similar to the previous pre- processing, to allow for improved and more efficient feature detection. Alternatively, this may be an altered pre-processing step, whereby only certain processing techniques are used so that certain features can be established, allowing for efficient identification of token orientation.”  (pg. 22, lines 11-18)

transmitting from the token server, asset information relating to the graphical representation to the electronic device, the asset information being generated using the image identifier and the unique token identifier; and

Presented (transmitting) to user device from recognition process…
“The information gathered from the successful recognition process 358, 360 is then presented 372 to the user via the device display 108, before requesting confirmation of the data obtained from either the uncommon format token or the common format token or payment card. At this stage, if the process 350 is carried out wholly at the device 34, a connection to the communications network 32 is now required to register the token or payment card with the central processing system 36 and to receive confirmation 374 and create 376 a new entry in the user accounts database 158. If a connection is available and a payment card has been identified, the information is encrypted before transference of details to the central processing system 36.” (pg. 25, lines 6-14)

using the received asset information to display the graphical representation in the digital wallet application of the electronic device. 

“Upon identification 416 of a T2 token, the user is prompted 418 to enter login details for the online account of that particular token or programme. With the user's permission, the central processing system 36 is then allowed to use internally developed data mining techniques to obtain 420 user information from the T2 token's corresponding programme website, such as points balance, points history, and the offers available to the user. This information will regularly be updated in both the central processing system 36 and displayed 422 in the consumer application.” (pg. 27, lines 7-13_

Using payment card (therefore display of representation in the digital wallet) for points (e.g. asset information)…
“If a transaction is successfully matched to a user token type owned by the user, data is securely transferred to the partner. Consequently, if a transaction to a partner system is made with one of their registered payment cards, reward points are automatically assigned to the user's account for each programme they are enrolled in or token they own and have registered. This means that the user does not need to present their user token at the point of sale in the future, as long as they use a registered payment card to make the payment. In the event that they use a payment card that is not registered or they use cash to make the purchase, the consumer application has the ability to reproduce a barcode that may be presented at the point of sale in order for the user to gain points for both T1 and T2 user tokens.” (pg. 29, lines 13-19)

Wallet 
Clarke et al. teaches user capturing an image.  They also teach wallet.  They do not each preferences for token in the wallet.

Kunz et al. also in the business of capturing an image teaches:

Financial payment art (image identifier) based on user preference, that dynamically presents the user the correct instrument…
“In an example embodiment, the art available for a financial payment instrument differs based on the payment instrument system issuing the payment instrument. The art also may differ by one or more programs available for the same payment instrument system. For example, the art available may differ by reward program, the user's level within the reward program, the credit level of the user, the level or program status of the user account, the type of payment instrument offered by the payment instrument system, or the user's personal preference. In an example embodiment, the proxy card system will dynamically present the user with the correct financial payment instrument art. The payment instrument system can provide the proxy card system with an identifier. For example, the identifier can be an issuer identification number range ("IIN") that designates certain financial payment instruments as corresponding to a payment instrument art image.” [0023]

The art is used to indicate (therefore image identifier) which instrument is being used in the wallet application…
“When the payment instrument system provides the proxy card system with relevant payment instrument art, the proxy card system can dynamically present the user with the correct payment instrument art in the wallet application. The art can be displayed on the user device while the user is choosing a payment instrument for a proxy card or other transaction before, during, or after the transaction with the merchant. Additionally or alternatively, the art can be displayed to indicate to the user which card is being used for a particular transaction. The card art can be displayed at any other time the associated account is being represented or referenced.{ 0025]

Which can be used for graphical representation of the card in a digital wallet application…
“In an example embodiment, other digital wallet accounts that are not financial accounts can be utilized and represented by the art. For example, other digital wallet accounts may comprise an access key, an identification card, a passports, a transit card, a boarding pass, a ticket, a coupon, or any object that can be presented in exchange for goods or services or to gain access to goods or services. Throughout the specification, any reference to a financial account on the digital wallet may refer to any digital wallet account that may be presented in exchange for goods or services or to gain access to goods or services.” [0058]

Customized art (preferences) of a user…
“Following the YES block of block 315 to block 320, the proxy card system 140 receives an input of customized art from the user 101. The user 101 can submit customized art via a website or application on the payment instrument system 170, the proxy card system 140, on the proxy card application 115, or via any other communication device or website. The art can be a drawing, photograph, color preference, text, or any other design that may be totally or partially included in the art associated with the instrument.” [0066]

Example of art for Gold card in a wallet application…
“FIG. 5 is a diagram of a user device 110 displaying payment instrument art associated with a "Gold" card status, in accordance with certain example embodiments. In an example embodiment, the user device 110 is a mobile phone with a display for a user interface. The user interface displays a digital wallet application module 111 allowing a selection of a payment instrument for a transaction. In the example, the payment instrument is a credit card issued by ABC Bank. The credit card account of The display on the user device 110 shows the payment instrument art associated with the Gold level of credit card.” [0089]

“FIG. 6 is a diagram of a user device 110 displaying payment instrument art associated with a "Platinum" card status. In an example embodiment, the status of the credit card issued by ABC Bank that is associated with a user 101 has been upgraded from Gold level to a Platinum level. The payment instrument art associated with the credit card has been updated to art associated with the Platinum status. When the user 101 accesses the payment instruments in the digital wallet application module 111, the Platinum payment instrument art is displayed.” [0090]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of Clarke et al. the ability to use a token server and send instructions as taught by Kunz et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the Kunz et al. who teaches preferences by users for art and using art with digital wallet accounts.

Token Server and Instruction
The combined references teach updating tokens.  They also teach token module.  They do not literally teach token server and sending and instruction.

Park also in the business of updating tokens teaches:
Received by (therefore send to) token server…
“According to an embodiment of the present disclosure, the token server 3150 may identify information on the token received from the payment network 3140. For example, the token server 3150 may use the token to identify card information (e.g., PAN) corresponding to the token. For example, the token server 3150 may identify a PAN corresponding to the financial server 3160, using information (e.g. Data) included in the token. The token server 3150 may, for example, identify a PAN corresponding to the financial server 3160 and use the PAN to get payment authentication from the financial server 3160.” [0364]

Use the cryptogram (instruction) to identify the PAN (token)…
“According to an embodiment of the present disclosure, the token server 3150 may use the cryptogram in identifying the PAN.” [0365]

Another example of transmit update with information (instruction) to the token server…
“According to an embodiment of the present disclosure, the payment server may transfer, to the token server, a request relating to the token update received from the payment manager. The payment server may transfer the information (e.g., token reference, and key (e.g., a LUK)) associated with the token update to the token server.” [0689]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use a token server and send instructions as taught by Park et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that process tokens, and the need to use a server or processor of some type in order to perform token processing and the benefits, such as security, of sending instructions as a cryptogram, key, etc. with an update.   

Regarding claim 2
The method of Claim 1, wherein the user preference data indicates an image.

	The combined references teach preferences and image.

Regarding claim 3
The method of Claim 2, wherein the method further comprises providing a selection of image data at the electronic device and generating the user preference data based on the user selection of image data.
Clarke et al. teaches:
Common format tokens (therefore images) for selection and payment…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system.” (pg. 7, lines 33-35 to pg. 8, lines 1-8)

linking together payment tokens and loyalty tokens is that the user does not have to have the loyalty token present at a transaction to enable the benefit of the transaction in terms of loyalty rewards to them to be realised.” (pg. 8, lines 10-12)

Regarding claim 4
The method of Claim 1, wherein the receiving step comprises receiving the unique token identifier and obtaining the image identifier based on the unique token identifier.

Clarke et al. teaches:
Unique identifier for tokens…
“According to an aspect of the present invention there is provided a data extraction processing system for extracting a unique identifier from a plurality of different types of tokens, each different type of token having a different data presentation format, the data extraction processing system comprising:…” (pg. 4, lines 16-19)

	The above teaches token as an image.

Regarding claim 5
The method of Claim 4, wherein the obtaining step comprises comparing the unique token identifier with a library of token identifiers and extracting an image identifier associated with the unique token identifier, the library being external to the central processing system.

Clarke et al. teaches:

Library for user token…
“To identify 188 a match for the unknown user token 68 the feature matcher 182 utilises a matching algorithm to match the features of the unknown user token 68 to known user token entries including their associated features in the image database 156 or library.” (pg. 18, lines 12-15)

PCP and PSP Databases external to central processing system…
“Figure 2 further shows at least one payment card provider (PCP) 44 and at least one payment service provider (PSP) 46, at least one point of sale (POS) terminal 48 and systems A, B and C 50, 52, 54. Systems A, B and C 50, 52, 54 each comprise a respective communications server 56, 58, 60 and a database 62, 64, 66 and are systems associated with customer reward schemes, and/or with loyalty tokens. The PCP 44, PSP 46, POS terminal 48, and systems A to C 50, 52, 54 will be discussed in more detail later.” (pg. 11, lines 23-29)

Where, together, they can access unknown token….
“Together, the central processing system 36 and the user device 34 are capable of quickly and accurately identifying an unknown token 68 (namely a token having an uncommon format) belonging to a user, the user token 68 being in one embodiment associated with a loyalty or rewards scheme for example. Furthermore, the central processing system 36 and user device 34 are capable of accessing relevant information relating to a user associated with the user token 68, possibly in the form of a unique identifier, for example. This process is achieved by data capture at the user device 34, which is communicated via the communications network 32 to the central processing system 36, where the data relating to the user token 68 is processed and the token type and user-specific data associated with the user token 68 are identified.” (pg. 11, lines 30-33 to pg. 12, lines 1-6)

Regarding claim 6
The method of Claim 5, wherein the image identifier represents a pre-approved image forming part of a library of pre-approved images.

Clarke et al. teaches:
Known (therefore approved) tokens (images)…
“…The controller 40 further comprises a processor 149, a token recognition module 150 configured to detect discrete features within an obtained representation of a token image and match them to known features of known tokens, as well as an optical character recognition (OCR) module 152 for identifying characters within the token image and a barcode recognition module 154 for identifying and reading barcodes within the token image…” (pg. 15, lines 7-12) 

Regarding claim 7
The method of Claim 4, wherein the receiving step comprises receiving image data representing a captured image of the physical user token, and the obtaining step comprises obtaining the image identifier for the captured image using image recognition.

Clarke et al. teaches:
Example of OCR…
“…The controller 40 further comprises a processor 149, a token recognition module 150 configured to detect discrete features within an obtained representation of a token image and match them to known features of known tokens, as well as an optical character recognition (OCR) module 152 for identifying characters within the token image and a barcode recognition module 154 for identifying and reading barcodes within the token image. It should also be noted that the database 42 of the central processing system 36 comprises two separate sections: an image database 156 and a user accounts database 158…” (pg. 15, lines 5-14)

Regarding claim 8
The method of Claim 1, wherein the linking step comprises storing the token identifier and the image identifier in a data store of the central processing system.

Clarke et al. teaches:
“…It should also be noted that the database 42 of the central processing system 36 comprises two separate sections: an image database 156 and a user accounts database 158. The image database 156 contains information relating to known tokens of an uncommon format, while the user accounts database 158 contains specific information relating to each user, the user tokens registered using the application 1 12 and the payment cards registered with the user. The two database sections 156, 158 will be discussed in more detail in relation to Figures 6b and 6c, while the purpose of registering payment cards will be discussed as tokens having a common format in relation to Figures 14 to 16.” (pg. 15, lines 12-20)

Regarding claim 9
The method of Claim 1, wherein the linking step comprises updating an existing entry in the data store relating to the token identifier with the received image identifier.

Clarke et al. teaches:
Linking and storing…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system.”  (pg. 7, lines 33-35 to pg. 8, lines 1-8)

Regarding claim 10
The method of Claim 1, wherein the linking step comprises determining whether a pre-determined criteria has been met, and if so updating the image identifier in the central data store based on the pre-determined criteria.

Clarke et al. teaches:
Linking using common (known, therefore pre-determined) format (criteria)… 
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system.” (pg. 7, lines 33-35 to pg. 8, lines 1-8)

Updating Image Identifier
The combined references teach image identifier. They do not teach updating the image identifier.

Park et al. also in the business of image identifier teaches:
Replacing a PAN with a token…
“The token service provider 730 may issue a token used in a payment process. According to an embodiment of the present disclosure, the token may have a value replacing a primary account number (PAN), which is information of a card. A token may be generated using a bank identification number (BIN). Further, the generated token may be encrypted by the token service provider 730, or may be encrypted by the payment server 720 after being sent to the payment server 720 without being encrypted. The encrypted token information may be transferred to the electronic device 710 through the payment server 720 and then decrypted by the electronic device 710. The token may be generated and encrypted in the token service provider 730 and may be transferred to the electronic device 710 without passing through the payment server 720. The payment server 720 may include a token generation function. In this case, the payment system may omit a separate token service provider 730.” [0173]

Updating image and modifying the subsidiary information (therefore image identifier)…
“FIG. P105-010 illustrates modifying/correcting some of the registered card information. A card image may be captured again to change an image, or content may be updated by modifying the content of subsidiary information that is stored together with the card image.” [1841]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to update an image identifier as taught by Park et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by Park et al. who teaches the benefits of updating an image when a change has occurred or correction is needed. 

Regarding claim 11
The method of Claim 1, wherein the sending step comprises sending the update instruction to an application programming interface (API) of the token server.

Clarke et al. teaches:
Interface (API) between user and data management system…
“The methods and systems described herein also relate to a data management system that is used in conjunction with the computer program. The computer program is therefore used as a user portal, creating an interface between the user and the data management system whereby information can be displayed to the user, and input to the data management system by the user. It will be appreciated that, in other configurations, the data management system operates without a computer program installed on a computer or user device.” (pg. 10, lines 19-28)

	The combined references teach sending update and token server.

The combined references teach token server and update.  They do not explicitly teach API.  However one of ordinary skill in the art would recognize that some type of API is needed as an interface between devices to facilitate transmission of data.

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify the combined references with the knowledge available to such an artisan that an API is merely software to connect computers.  This would have been known work in the field of endeavor prompting variations of it in the same field based on communication between computers and would provide predictable results.

Regarding claim 12
The method of Claim 1, further comprising transmitting the token identifier to a tokenizing platform and receiving an encoded token identifier representing the token identifier.

Clarke et al. teaches:
Inherent with using a computer to transmit data is encoding the data for transmission.

Example of encoding an image…
“Following re-sizing and any further processing 130, the image is converted 132 to a data string by the controller, before being transmitted 134 by the communications module 1 10 to the central processing system 36 via the data string is a base64 encoding of the image. Regardless of the camera used, the size of the data string it is desired to keep the size of the data string relatively small, such that overall time for image recognition is as fast as possible whilst retaining the accuracy of correct user token type recognition…” (pg. 14, lines 23-31)

Regarding claim 13
The method of Claim 12, wherein the sending step comprises sending the update instruction to the token server via the tokenizing platform, the unique token identifier comprising the encoded token identifier and converting the encoded token identifier into an un-encoded token at the tokenizing platform before transmitting the same to the token server.

Clarke et al. teaches:
Storing representation (therefore un-encoded token) in local cache at token module (platform)…
“Having pre-processed 174 the representation, the processor 149 communicates 176 the processed representation to the token recognition module 150, where identification of the token type is undertaken. The token recognition module 150 comprises a local cache 178, a feature detector 180 and a feature matcher 182. The processed representation or representations communicated to the token recognition module 150 may be stored in the local cache 178 for faster recall during processing.” (pg. 16, lines 18-23)

Regarding claim 14
The method of Claim 1, wherein the asset information comprises one of the group comprising an image, a location of the graphical assets stored at the token server and a location of an image stored at the token server.

Clarke et al. teaches:
	The above teaches image as asset information and token server.

Regarding claim 16
The method of Claim 1, wherein the asset information comprises a location of metadata and the method further comprises using the metadata to enable the electronic device to retrieve the graphical representation.


The combined references teaches storing different information (metadata).  They do not literally teach metadata.

Park et al. also in the business of storing different information teaches:

Example of metadata and picture (image) of a card…
“According to an embodiment of the present disclosure, the payment server 3320 may transfer, to the payment manager 3313, information received from the token server 3330, for example, a response to the registration, to the payment manager 3313, and the payment manager 3313 may transfer the information to the payment server 3320. The response to the registration may include, for example, at least one among a card reference ID, a contract condition, card metadata, and issuer metadata. The card metadata may include the type, for example, a payment card name (e.g., payment account brand). The payment card name may include, for example, at least one among VISA®, MasterCard®, American Express®, or Discover®. The card metadata may include, for example, a card picture (e.g., card art). The card picture may be, for example, a picture identical and/or similar to a picture on an actual plastic card or a virtual card. The issuer metadata may include, for example, at least one among a name and a log of the financial server.” [0426]

 “According to an embodiment of the present disclosure, at least a part of the response to the registration of PAN (e.g., POST/enrollment) may be information stored in the payment server 3320 or the payment manager 3313 and may be changed (e.g., generation, revision, or removal) according to a predetermined condition.” [0427]

Example of searching using card…
“In an embodiment of the present disclosure, when the user purchases an article, for example, offline and wants to pay for it using a card, the user may complicatedly think which card would have a better discount benefit and whether he/she carries a discount card or not. In such a case, the user is made to instantly check various kinds of data related to the store, such as a point card related to the store, the unique number, and the like, simply by talking, for example, in any process of the payment application. FIG. P04-086 illustrates an embodiment when the user says to an electronic device or a wearable device “Let me know about my membership card,” “Where is E-mart membership number?,” or “Find me a discount coupon,” the barcode of the corresponding membership card is searched for so that discount, accumulation, or the like can be made instantly. It is also possible to display information regarding a discount coupon, a barcode, and the like, even if there is no corresponding card or a subscribed membership, so that a discount can be made instantly.” [1074]

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to use metadata as taught by Park et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by the combined references that use various data to retrieve image data.     

Regarding claim 17
The method of Claim 1, wherein the transmitting step comprises transmitting the asset information to the electronic device via a push notification.

Clarke et al. teaches:
Example of alerts (push)…
“If a transaction is matched to a T1 user token that the user is not enrolled in, the application alerts the user to this fact. The user may then be presented with a potential points balance, and an equivalent monetary value. The T1 partnership that exists allows the system to enrol the user into the programme via the consumer application. The user may not be required to enter extra information as the user's registration information can be transferred to the partner system for this purpose.” (pg. 29, lines 24-29)

Regarding claim 18
The method of Claim 1, wherein the transmitting step comprises transmitting the asset information when the digital wallet application is updated.

Clarke et al. teaches:
Updating with user account (graphical asset data) associate with the payment token (physical user token) with loyalty token and send (transmit) user account data…
“According to another aspect of the present embodiments there is provided a token management system for linking together the operation of payment tokens having a common format and loyalty user tokens having an uncommon format, the system comprising a data extraction processing system for extracting unique identifier information from the loyalty token and a storing the same in a data record in a user account database, and an updating system for reading the unique identifier information from a payment token and storing the same in the data record, wherein the management system is arranged to receive information pertaining to a transaction involving the payment token, to use the data record to retrieve the loyalty token details and to send a transaction notifying message to a loyalty token issuing system for updating a user account held at the loyalty token issuing system.” (pg. 7, lines 33-35 to pg. 8, lines 1-8) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combined references in section (6) above in further view of  Patent No. US 9864986 to White et al.
Regarding claim 15
The method of Claim 1, wherein the asset information provides a location in an image store of the electronic device and the using step comprises retrieving the image from the image store of the electronic device.

Clarke et al. teaches:
User at POS terminal (location) associated with particular token type…
“The transaction matching process 434, as outlined in Figure 16, is implemented as follows. The user initially makes 452 a purchase at a POS terminal 48 with a registered payment card. The POS terminal 48 is associated with a particular token type or scheme provider. The transaction is encrypted and registered 454 with the PCP 44 via a communications network 32.” (pg. 28, lines 14-18)


The combined references teach image and electronic device.  They also teach image storage.  They do not teach location of an electronic device.

White et al. also in the business of image and electronic device teaches:

Payment card (asset information) provides destination of mobile device based on stored association (location) information…
“When computer system 170 determines that the consumer is associated with a payment card, computer system 170 can send a message to POS system 158A, or to any destination that is associated with the consumer via the stored association information, to prompt the consumer to associate the monetary value card with the payment card (step 645). Destinations that can be associated with the consumer via the stored association information include a computing device, such as the consumer's mobile device, an email address, a phone number, etc. The message can be, for example: an email sent to the email address; a text message sent to the phone number or the mobile device, such as via short message service (SMS) or multimedia messaging service (MMS); a message sent to an IP address of the computing device or the mobile device; etc.” (col. 20, lines 25-39)

It would have been obvious to one of ordinary skill in the art at the time of filing to include in the method and system of the combined references the ability to provide a location of an electronic device as taught by White et al. since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Further motivation is provided by White et al. who teaches the benefits of associating a user device with a phone number.   

	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following prior art teaches at least virtual card with images:
US-10853791-B1; US-6202155-B1; US-20040099730-A1; US-20040160624-A1; US-20090254557-A1; US-20100114731-A1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693